Case 3:20-cv-01150-RDM-CA Document 15 Filed 01/13/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

(CHIEF) MICHAEL S. OWL FEATHER- : Civil No. 3:20-cv-1150
GORBEY,
(Judge Mariani)
Petitioner
V,

WARDEN, USP-LEWISBURG,
Respondent
MEMORANDUM

I. Background

Petitioner Chief Michael S. Owl Feather-Gorbey (“Gorbey”), an inmate confined at
the United States Penitentiary, Lewisburg, Pennsylvania, initiated this action by filing a
petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241. (Doc. 1). Presently pending
before the Court is Gorbey’s motion seeking recusal of the undersigned. (Doc. 9). For the
reasons set forth below, the Court will deny the motion.
ll. Discussion

Gorbey contends that the undersigned is conspiring with government attorneys and
has improperly dismissed his previous lawsuits. (Doc. 10). Gorbey also asserts that the
undersigned is not impartial and is biased against him. (/d. at pp. 2-3).

Recusal of federal judges is governed by 28 U.S.C. § 455, which provides, in

pertinent part, as follows:
Case 3:20-cv-01150-RDM-CA Document 15 Filed 01/13/21 Page 2 of 4

(a) Any justice, judge, or magistrate judge of the United States shall disqualify
himself in any proceeding in which his impartiality might reasonably be
questioned.

(b) He shall also disqualify himself in the following circumstances:

(1) Where he has a personal bias or prejudice concerning a
party....

Id. In accordance with this language, the Court must consider whether its rulings and
statements objectively produce the appearance of bias against Gorbey. The United States
Supreme Court has explained that these provisions “requir[e] . . . ‘bias and prejudice’ . . . to
be evaluated on an objective basis, so that what matters is not the reality of bias or
prejudice but its appearance.” Liteky v. United States, 510 U.S. 540, 548 (1994). This
objective standard requires recusal when a “reasonable man knowing all the circumstances
would harbor doubts concerning the judge's impartiality.” Edelstein v. Wilentz, 812 F.2d
128, 131 (3d Cir. 1987) (citation omitted). If the record presents a close question, the court
must resolve the issue in favor of disqualification. Nichols v. Alley, 71 F.3d 347, 352 (40th
Cir. 1995).

The United States Court of Appeals for the Third Circuit has consistently observed
that “a party's displeasure with legal rulings does not form an adequate basis for recusal.”
Securacomm Consulting, Inc. v. Securacom, Inc., 224 F.3d 273, 278 (3d Cir. 2000)

(citations omitted).
Case 3:20-cv-01150-RDM-CA Document 15 Filed 01/13/21 Page 3 of 4

With these principles in mind, the Court finds that Gorbey’s allegations fall far short
of the standard necessary to justify recusal. The undersigned has no bias against Gorbey,
nor is there any evidence or other basis to support a claim of appearance of bias. In his
motion, Gorbey merely expresses his dissatisfaction with prior rulings made by this Court. It
is clear that there must be some source of extrajudicial bias in order to justify granting a
request for recusal. See United States v. Liteky, 973 F.2d 910, 910 (11th Cir. 1992)
(‘[Mlatters arising out of the course of judicial proceedings are not a proper basis for
recusal.”); United States v. Bertoli, 40 F.3d 1384, 1412 (3d Cir. 1994) (same). Gorbey’s
motion focuses on judicial acts and this Court’s rulings in prior cases to support his request
for recusal. His dissatisfaction with legal rulings is not an adequate basis for recusal. See
Securacomm, 224 F.3d at 278 ([Allleged bias stemming from facts gleaned from the
judicial proceeding will rarely be grounds for recusal.”).

Moreover, the Court observes that Gorbey has previously raised similar recusal
motions, and that he has been repeatedly rebuffed by the courts, which have found that his
unsupported allegations of bias were frivolous and insufficient to warrant recusal. See, e.g.,
Feather-Gorbey v. Crickard, et al., Civil Action No. 0:20-cv-1116, 2020 WL 6163414 (D.S.C.
Oct. 20, 2020); Gorbey v. Avery, et al., Civil Action No. 7:17-cv-192, 2018 WL 3130438
(W.D. Va. June 26, 2018); Gorbey v. Obama, et al., Civil Action No. 7:16-cv-455, 2016 WL

7157989 (W.D. Va. Dec. 6, 2016).
Case 3:20-cv-01150-RDM-CA Document 15 Filed 01/13/21 Page 4 of 4

lll. © Conclusion

Based on the foregoing, the Court will deny Gorbey’s motion (Doc. 9) for recusal. A

hh ¥ ida WI al
Robert D-Mariani
United States District Judge

separate Order shall issue.

   

Dated: January / a 2021
